To:       FOURTH COURT OF APPEALS
          CLERK OF THE COURT


From:     ABELARDO G.   GONZALEZ    1622682
          Appellate / Pro-se

Re:       REQUEST FOR INFORMATION
          On Cause's    COA No.s 04-15-00529-CR
                                   04-15-00530-CR
                                   04-14-00531-CR


Date:    SEPT. 15,      2015




Dear:   CLERK OF THE COURT




      Now Comes repectfully yours Appellate ABELARDO G. GONZALEZ pro-se and
informs the Clerk that Appellate has three Appellate proceedinys in this court
the above mentioned, but received only one notice from this Clerk that the
Clerk trial Record was received and filed with this clerk on only 04-15-00530-
CR. on a letter date Sept. 9, 2015.


      Appellate needs to know uryentl/ that (ONE) did the trial court clerk
only filed one Clerk record for cause 04-15-00530-CR or {TWO) did the notice
from this clerk for cuase's 04-15-00529-CR and 04-15-00531-CR had Appellate's
wrong address and where miss delivered, since Appellate has notice letters
from the clerk that Appellate's address was wrong and give prior notice to
this clerk about the matter or (THREE) did the Clerk of the trail court clerk
filed one clerk record for all three above mention appeal cause's?.


THIS IS A VERY TIME SENSITIVE ISSUE,      A REPLY IS RESPECTFULLY REQUESTED TO
PRESERVE APPELLATE"S RIGHTS




                                                    Respectfully ^urs,
                                                       •LlJj
                                                     JiJ~
                                                    Abelardo g/ Gonzalez        1622682
                                                    C.T.   Terrell B-3-40
                                                    1300 F.M.   655
                                                    Rosharon,   Texas   77583
                                                    Appellate / Pro-se
                                ADDRESS   CORRECTION   NOTICE



To:      FOURTH COURT OF APPEALS
        CLERK OF THE COURT


From: ABELARDO G. GONZALEZ        1622682
        Appellate / Pro-se

Re:     SECOND ADDRESS CX3RRECTI0N
        NOTICE
        On COA Cause's Numbers 04-15-00529-CR
                                                                               Son
                                   04-15-00531-CR                              3:-no

Date: SEPT. 15.      7015




Dear:   CLERK OF THE COURT




        Now Comes Appellate and yives SECOND NOTICE TO CORRECT Apuellate address
in the above mention proceedinys, to reflex the below mention address in all
future letter's from the Clerk to Appellate.


ARELARDO G-    GONZALEZ      1622682
C.T.    TERRELL B-3-40
1300 F.M.   655
Rosharon,   Texas    77583



Appellate Thanks the Clerk in advance for its time and attention.


Respectfully'// vours'

Abelardo G. Gonzalez         1622682
C.T. Terrell B-3-40
1300 F.M. 655
Rosharon,    texas   77583
Appellate ^ Pro-se
 Abelardo Gonzalez    1622682
•C.T. TERRELL
1300 P.M.   655
                                                                       #7
Roaharon, Texas      77583
:PSAL^IL                        FOURTH COURT OF APPEALS
                                Cadena-Reeves Justice Center ,
                                300 Dolorosa,    Suite 3200
                                San   Antonio,   Texas    78205-3037
                                        r'S205305 :''53                     %•